Citation Nr: 1605794	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  11-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner Simpson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985 and from June 1987 to December 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).

In January 2014, the Board remanded the claim for further development and in July 2014, denied the claim.  Subsequently, the Veteran appealed the Board's decision to the Court and in an Order dated in July 2015, the Court ordered that the joint motion for remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The VLJ who chaired the Veteran's hearing in December 2011 is no longer with the Board.  The Veteran was informed of such and in a statement received in November 2015, elected to have another Board hearing via video conference.  Accordingly, a remand is necessary to schedule this hearing.





	(CONTINUED ON NEXT PAGE)
Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran and her representative should be provided with notice as to the time and place to report for said hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




